DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The amendment file on December 28, 2021 has been entered in the above-identified application. Claims 1 and 12 are amended. Claims 1-20 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 12 have been amended to recite “a display area that transmits light” however there is no support for such a limitation in the original disclosure. The Applicants point to the Drawings to show support however there is nothing in the drawing or in the description of the drawing that recites “a display area that transmits light”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	4.	Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (US 5441810 A).  
 	Aizawa et al. disclose an adhesive sheet (equivalent to the protective film of the claimed invention) having formed on one surface (equivalent to the substrate of the claimed invention) or both surfaces thereof a rubber-like elastic layer, a heat-expandable layer, and an adhesive layer (the combination of the heat-expandable layer and the adhesive layer is equivalent to the adhesive layer of the claimed invention) in the order from the substrate side. The adhesive sheet has both the excellent adhesive strength to a material to be adhered and the excellent decreasing effect of the adhesive strength by a heat treatment (meeting the limitation that the adhesive sheet has a first adhesive strength in a first state and has a second adhesive strength in a second state in which a heat is provided).  The structure of the heat-expandable layer and the adhesive layer, the adhesive sheet can show the adhesive properties comparable to those of an adhesive which does not contain a foaming agent, whereby the adhesive strength to a material to be adhered can be easily achieved and thus the desired adhesive strength can be obtained. The adhesive sheet of the present invention comprises the substrate having formed on one surface (equivalent to the base resin recited in claim 5).  The foaming agents which can also be used for the heat-expandable microspheres are (equivalent to the microcapsule in claim 5) prepared by encapsulating an appropriate material (equivalent to the core portion recited in claim 5) which is easily gasified to show a heat-expandable property, such as isobutane, propane, pentane, etc., with a shell-forming material (equivalent to the outer coating resin recited in claim 5). Examples of the shell-forming material which forms the heat-expandable microspheres are generally a vinylydene chloride-acrylonitrile copolymer, 
polyvinyl alcohol, polyvinyl butyral, polymethyl methacrylate (meeting the limitations of claim 7), polyacrylonitrile, polyvinylidene chloride, and polystyrene, but any shell-forming material can be used in the present invention so long as it comprises a heat-melting material or a material which is ruptured by the thermal expansion (meeting the limitations of claims 8 and 9). The binder used for forming the heat-expandable layer is conventional rubber series (meeting the limitations of claim 10) and resin series polymers which allow foaming and/or expansion of the foaming agent, and the polymers which do not restrain foaming and/or expanding of the foaming agent are preferably used. The content of the foaming agent in the heat-expandable layer is generally at least 10% by weight, preferably from 15 to 95% by weight, and more preferably from 20 to 80% by weight (meeting the limitations of claim 11).  The  (meeting the limitations of claim 17). The adhesive sheet can be used in the formation of an adhered composite of an article comprising a polymer and an article comprising fibers, a paper, etc., aiming at recycling; a carrier tape, a temporary fixing material, or a fixing material for transporting or temporary fixing parts in the assembling steps of various electric apparatus, electronic devices, display apparatus, etc.; a surface protecting material or a masking material for preventing the occurrence of staining and damaging of a metal plate, a plastic plate, a glass plate, etc.; and the like. (See Abstract, Figures, Column 1, lines 5-10, Column 2, lines 1-68, Column 3, lines 1-68, Column 4, lines 1-68, and Column 6, lines 1-50). 
	Aizawa et al. do not specifically state that the second adhesive strength is equal to or smaller than about 25% of the first adhesive strength. 
	However, it would have been obvious to one having ordinary skill in the art to optimize the difference in adhesive strength given that Aizawa et al. teach that the content of the foaming agent in the heat-expandable layer and the thickness of the heat-expandable layer are appropriately determined according to the surface form and the material to which the adhesive sheet is adhered hence establishing that the content and thickness can be varied to vary the adhesive strength.  
	With regards to the limitations that the protective film has a transmittance equal to or greater than about 89% in a light wavelength region from about 400 nanometers to about 800 nanometers and that the an absolute value of a difference between the refractive index of the base resin, the refractive index of the core portion, and the 

	5.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (US 5441810 A) in view of Hatai et al. (US 2005/0054758 A1).  
   	Aizawa et al., as discussed above, do not teach that the adhesive layer comprises at least one of 2,2'-azobis(N-butyl-2-methylpropionamide), 2,2'-azobis[2-methyl-N-[1,1- bis(hydroxymethyl)-2-hydroxyethyl|-propionamide, 3-(azidomethyl)-3-methyloxetane, or 2-azidobenzene-1,4-dicarboxylic acid and generates nitrogen gas.
	However, Hatai et al. disclose an adhesive substance capable of being easily peeled off without damaging an adherend by means of irradiation with light.  The adhesive substance contains an azo compound that generates gas by means of irradiation with light and at least part of the gas generated from said azo compound is discharged to the outside of said adhesive substance. Examples of the above-mentioned azo compound which generates gas by means of irradiation with light may include azoamide compounds such as 2,2'-azobis[N-(2-methyl ethyl)-2-methyl propionamide], 2,2'-azobis(N-hexyl-2-methyl propionamide), 2,2'-azobis(N-propyl-2-methyl propionamide) and 2,2'-azobis(N-ethyl-2-methyl propionamide). Such compounds are excellent in heat resistance, and can be used at high temperature and stored in a stable state. At least part of gas generated from the above-mentioned azo compound is discharged to the outside of the adhesive substance.  Thus, when an adhesive surface stuck by using the adhesive substance of is irradiated with light, gas generated from the azo compound peels at least part of the adhesive surface of the adhesive substance off an adherend so as to decrease adhesive strength, whereby the adherend can be easily peeled off. The azo compound does not generate gas by impact; therefore, the handling thereof is extremely easy.  In addition, the above-mentioned azo compound does not cause a chain reaction to explosively generate gas and thereby does not damage an adherend; therefore, it is preferably used in the case where an adhesive substance is peeled off a particularly soft adherend.  Further, the 
 	Accordingly, it would have been obvious to one having ordinary skill in the art to use an azo compound that generates gas, such as 2,2'-azobis[N-(2-methyl ethyl)-2-methyl propionamide], 2,2'-azobis(N-hexyl-2-methyl propionamide), 2,2'-azobis(N-propyl-2-methyl propionamide) and 2,2'-azobis(N-ethyl-2-methyl propionamide), in an adhesive sheet given that Hatai et al. specifically teach that such compounds are excellent in heat resistance, can be used at high temperature and stored in a stable state, and are extremely easy to use. 

	6.	Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (US 5441810 A) in view of Jeong (US 2017/0025634 A1).  
Aizawa et al., as discussed above, do not teach that the protective film is disposed on a foldable display device. 
However, Jeong discloses a foldable display apparatus includes a flexible display panel that is foldable, and a case configured to support the flexible display panel, wherein the flexible display panel includes a first protective film at a first region corresponding to an out-folding portion, and a second protective film at a second region corresponding to an in-folding portion, wherein the in-folding portion and the out-folding portion have opposite directions of curvature, and wherein the first and second protective films include different materials. The flexible display panel may include a display layer configured to display images, and a window on the front surface, and the display layer may be between the window and the first and second protective films. The foldable display apparatus according to the exemplary embodiments may prevent 
Accordingly, it would have been obvious to one having ordinary skill in the art to use a protective film as taught by Aizawa et al. with a foldable display device as taught by Jeong given that Aizawa et al. specifically state that their adhesive sheet can be used in various electric apparatus, electronic devices, and display apparatus and Jeong disclose the use of such protective films with such sheets with their foldable display apparatus. With regards to the limitations that the protective film has a transmittance equal to or greater than about 89% in a light wavelength region from about 400 nanometers to about 800 nanometers and that the an absolute value of a difference between the refractive index of the base resin, the first haze value is equal or smaller than about 4, and the second haze value is equal to or greater than about 5, the first adhesive strength with respect to the display module is equal to or greater than about 200 grams-force per square inch and equal to or smaller than about 2000 grams-force per square inch, and the refractive index of the core portion, and the refractive index of the outer coating is equal to or smaller than about 0.1, the Examiner takes the position that such property limitations are inherent in the film taught by Aizawa et al. given that the material taught by Aizawa et al. and that of the claimed invention are identical. 

Response to Arguments
7.	Applicant's arguments filed on December 28, 2021 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1, 2, and 5-11 under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (US 5441810 A) and submit that Aizawa does not disclose the stacked structure of the stacked structure of substrate 1 together with ‘adhesive layer’ 2+3+4 being light-transmitting and state that the theory of inherency is normally reserved for rejections under 35 U.S.C. § 102 and the Examiner has confused inherency and obviousness. 
However, the Examiner disagrees with the Applicants analysis of the rejection of claims 1, 2, and 5-11 under 35 U.S.C. 103 as being unpatentable over Aizawa et al. (US 5441810 A). Inherency and obviousness are indeed distinct concepts. In this case, 
Inherency and obviousness are two distinct issues with the claimed invention and as such each should be addressed separately by the Applicants. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. In this case, the Examiner has established that the materials used by Aizawa et al. are identical to the materials used in the claimed invention and hence the property limitations of each MUST be identical. Furthermore, once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show an unobvious difference. Although, the Applicants have repeated their assertion multiple times that Aizawa does not disclose the stacked structure of the stacked structure of substrate 1 together with ‘adhesive layer’ 2+3+4 as being light-transmitting, no evidence have been provided to show an unobvious difference. 
Furthermore to rebut the Examiner’s position that it would have been obvious to one having ordinary skill in the art to optimize the difference in adhesive strength given that Aizawa et al. teach that the content of the foaming agent in the heat-expandable layer and the thickness of the heat-expandable layer are appropriately determined .   

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787